Citation Nr: 1548819	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-05 030	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES
 
1. Entitlement to service connection for tinnitus.
 
2. Entitlement to service connection for hearing loss.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service from May 2005 to June 2009, to include combat service in Iraq.
 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
 
While the representative noted in a July 2015 statement that the Veteran "perfected his appeal on February 7, 2013 requesting to have a BVA hearing," there is nothing in the claims file indicating that the appellant has requested to testify before the Board.  On the VA Form 9, the Veteran did not check any of the boxes related to hearing requests and there is no correspondence evidencing such intent.  Accordingly, a hearing before the Board was not scheduled.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Any future consideration of this appellant's case should take into account the existence of these electronic records.
 
 
FINDINGS OF FACT
 
1. The Veteran's tinnitus is related to in-service acoustic trauma.
 
2. The appellant's claimed hearing loss does not rise to the level of a disability for VA compensation purposes and is shown to be unrelated to his active service or any incident therein, including noise exposure.
 
 
 
 
 
CONCLUSIONS OF LAW
 
1. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. § 3.303 (2015).
 
2. Hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and how disability ratings and effective dates are assigned.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
Legal Principles
 
The appellant claims entitlement to service connection for bilateral hearing loss and tinnitus based on his exposure to acoustic trauma during active service.
 
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection for certain enumerated chronic diseases, including tinnitus and an organic disease of the nervous system like sensorineural hearing loss, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.
 
Service connection for impaired hearing is subject to the requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  Hensley v. Brown, 5 Vet. App. 155 (1993).
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 
Tinnitus
 
As to tinnitus, the Veteran alleges that while deployed to Iraq an improvised explosive device detonated in close proximity to him and he has experienced constant ringing in his ears ever since.  His DD Form 214 shows receipt of a Combat Action Badge and that he served in an imminent danger pay area from December 2007 to February 2009.  The DD Form 214 also indicates that he spent nearly four years as an M1 armor crewman, a position consistent with noise exposure.
 
The appellant's service records permit the undersigned to find that he served in combat.  Under the law a combat veteran may present "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  The Board therefore accepts the Veteran's testimony that he suffered acoustic trauma in service.  Moreover, the fact that the claimed cause of the Veteran's tinnitus, i.e., acoustic trauma from the improvised explosive device, is established by his testimony, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.
 
The Veteran statements that he has had ringing in his ears ever since the in-service explosion are credible.  Although he denied experiencing ringing in his ears at a February 2009 post-deployment examination, considering the fact that the Veteran received a Combat Action Badge, spent 15 months in an imminent danger pay area, and filed a claim for service connection less than two years after separation from service, there is still ample evidence supporting his assertion.  Further, the Veteran is competent to make such a statement.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").
 
At an August 2011 VA audiology examination an audiologist conceded that the Veteran was likely exposed to "hazardous noise levels" while in service but found it not likely that the Veteran's tinnitus was related to service.  The audiologist reasoned that since electronic hearing testing at enlistment and during service revealed no significant threshold shift beyond normal variability, "the Veteran did not have hearing damage while in service and his reported tinnitus is less likely as not caused by or a result of noise exposure while in service."  In other words, although the Veteran experienced hazardous noise during service, because it did not result in hearing loss, it did not result in tinnitus.
 
While the examiner's rationale clearly relates to the issue of hearing loss, it does not explain why a finding of hearing loss is required for a finding of tinnitus.  In this case, such an explanation is warranted given that the examiner has conceded that the Veteran was exposed to hazardous noise and the appellant has said that his tinnitus began during service.  Without more, the Board finds the rationale regarding to be incomplete and therefore of little probative value.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).
 
Weighing the above, the Board is left with this combat Veteran's competent, credible statements indicating that he incurred tinnitus in service.  There are certain situations in which lay evidence may suffice to establish service connection on its own merits, even in the absence of evidence in the service treatment records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008).  This is one such case.  As indicated in Reeves, the combat presumption may operate to establish that the Veteran incurred tinnitus while in service and the evidence in this case supports his statements that he incurred his tinnitus in service.  Hence, entitlement to service connection under 38 C.F.R. § 3.303(a) is warranted for the reasons stated above.
 
Hearing Loss
 
The Veteran similarly relates his claimed hearing loss to in-service noise exposure from machine gun fire, mortar rounds and explosives.  As noted above, the appellant has provided credible statements of in-service noise exposure.  These facts alone, however, do not provide a sufficient basis upon which to grant the claim.  As discussed above, service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, a provision which specifically defines the level of impaired hearing which constitutes a disability for VA compensation purposes.
 
At the August 2011 VA examination, Maryland CNC speech recognition testing revealed 94 percent discrimination in the left ear and 96 percent in the right.  Puretone threshold testing showed the following:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
20 dB
25 dB
25 dB
25 dB
20 dB
Right
20 dB
20 dB
25 dB
20 dB
20 dB

The Board has carefully reviewed the record on appeal, but finds no probative evidence showing that the appellant currently has hearing loss to the extent necessary to constitute a disability for service connection purposes under 38 C.F.R. 3.385.  In fact, the appellant's claims folder does not contain any probative evidence showing that the appellant has ever had a hearing loss disability for VA compensation purposes as that term is defined by 38 C.F.R. § 3.385.  The only other audiometric testing is found in the service treatment records which show puretone threshold readings no higher than 10 decibels.
 
Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with Congressional intent).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  While there is evidence of in-service acoustic trauma, because the most probative evidence shows that the appellant does not have a current hearing loss disability, as that term is defined by the applicable regulation, the claim must be denied.
 
In reaching this decision, the Board considered the appellant's contentions to the effect that he experiences decreased hearing acuity.  Although the Board is empathetic, in the context of this case, the objective audiometric examination reports are entitled to more probative weight than his own perceptions of his hearing acuity in determining whether a current hearing disability exists.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Such a determination is made by a mechanical application of audiometric test findings to the specific criteria set forth in 38 C.F.R. § 3.385.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the numeric designations shown on audiometric testing and speech recognition tests indicate that any hearing loss is not severe enough to constitute a disability for VA compensation purposes.
 
As the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.
 
 
ORDER
 
Entitlement to service connection for tinnitus is granted.
 
Entitlement to service connection for hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


